Tilson, Judge:
The appeal listed above has been submitted for decision upon a stipulation to the effect that the merchandise consists *451of articles or fabrics made of rayon, similar in all material respects to the rayon in tbe articles the subject of decision in United States v. Nippon Dry Goods Co., Reap. Dec. 5006; that the appraised value of such merchandise, less any additions made by the importer by reason of the so-called Japanese consumption tax, represents the prices at, which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the act of 1930, and that there were no higher foreign values.
On the agreed facts, I find and hold the proper dutiable export values of the articles or fabrics of rayon covered by said appeal to be the appraised values, less any additions made by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.